Citation Nr: 1441246	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for enucleation of the right eye, left eye corrected to 20/20.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound of the chest with contusion of the lung, muscle group III.

4.  Entitlement to a rating in excess of 10 percent for residuals of a shrapnel injury to the left buttock with left hip arthritis.

5.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Attorney Ralph J. Bratch


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee RO.  The Veteran was scheduled for a videoconference Board hearing in February 2014; he later withdrew the request for the hearing.

The issues of increased ratings for PTSD, residuals of a shrapnel injury to the left buttock with left hip arthritis, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is able to wear a right eye prosthesis; he does not have impairment of vision in the left eye such that he has visual acuity of 20/200 or less or has peripheral field of vision 20 degrees or less.

2.  The Veteran's residuals of a shell fragment wound of the chest, Muscle Group III (left and right), are not shown to have objective findings of a moderately severe injury as to either side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for enucleation of the right eye, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1-4.7, 4.10, 4.79, Code 6063 (2013).

2.  The criteria for a disability rating in excess of 30 percent for residuals of a shell fragment wound of the chest with contusion of the lung, Muscle Group III (left and right), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.55, 4.56, 4.79, Code 5303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) have been met.  By correspondence dated in July and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment) and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated in the June 2013 supplemental statement of the case.

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in November 2009 and August 2012, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Enucleation of the right eye, left eye corrected to 20/20

Historically, hostile grenade fragments struck the Veteran's right eye in service, resulting in loss of the eye, enucleation.  He wears a prosthesis.  The current disability rating has been in effect since 1968.  Since that time, he has also been in receipt of special monthly compensation for loss of use of an eye. 

Enucleation is a surgical procedure resulting in anatomical loss of the eyeball.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 635 (31st ed. 2007).  As the Veteran is service-connected for anatomical loss of the left eye, a minimum 40 percent disability rating is warranted.  38 C.F.R. § 4.79, DC 6063.  The Veteran's left eye is not service-connected.  See January 2007 rating decision.  

The Board concludes that the criteria for a rating higher than 40 percent are not met under DC 6063 at any time.  38 C.F.R. § 4.79.  The nonservice-connected left eye will be considered to be 20/40 unless the left eye has visual acuity worse than 20/200 or peripheral field of vision 20 degrees or less.  38 C.F.R. §§ 3.383, 4.75(c) (2013).  

The Board has concluded that the left eye must be considered as 20/40 when rating the right eye throughout the period on appeal as the preponderance of the evidence is against a finding that the left eye has visual acuity worse than 20/200 or peripheral field of vision 20 degrees or less.  A November 2008 VA treatment record shows the Veteran's vision with correction was 20/15 in the left eye.  The diagnoses include left eye ocular hypertension, presbyopia, monocular, and right eye prosthesis.  A June 2009 treatment record shows diagnoses include left eye ocular hypertension, presbyopia, monocular, and right eye prosthesis.  The Veteran's vision with correction was 20/20-1 in the left eye.  Refraction was -1.00 + 1.00 x 90.

On November 2009 VA examination, visual acuity in the Veteran's left eye was 20/30-1 without correction, and 20/15 corrected.  He had full and unrestricted ocular motility of the left eye.  The diagnoses included left eye ocular hypertension, right eye ocular prosthesis with history of eye trauma, left eye refractive error/presbyopia, left eye cataracts (age appropriate), and left eye small corneal FB stromal scar (non-visually significant).  February 2010 and August 2010 treatment records indicate that the Veteran had no new ocular complaints; his left eye visual acuity with correction was 20/20.  The assessments included left eye ocular hypertension and cataract.

On April 2011 treatment, there was no vision change in the Veteran's left eye.  Visual acuity with correction was 20/25.  The diagnoses included refractive error, nuclear sclerotic cataract, and chronic blepharitis.  On January 2012 treatment, the Veteran's left eye visual acuity was 20/20 with correction; the left eye diagnoses included open angle glaucoma, refractive error, nuclear sclerotic cataract, chronic blepharitis, and ocular rosacea.  On May 2012 treatment, the Veteran's left eye visual acuity with correction was 20/25+3; the left eye diagnoses included open angle glaucoma, refractive error, nuclear sclerotic cataract, chronic blepharitis, and ocular rosacea.  On April 2013 treatment, the Veteran denied any changes since his last visit; his left eye visual acuity with correction was 20/20-2.  

The record demonstrates that the Veteran does not have a visual field defect in the left eye. See, e.g., November 2009 VA examination report.  The Veteran does not argue that he has a visual field defect.  Additional VA treatment records show symptomatology largely similar to that shown on the VA examination and records described above.

There is no assertion that the disability has worsened since the November 2009 examination, and there is no evidence in the treatment records of any such worsening.  The Board concludes that the 38 C.F.R. § 3.383(a)(1) criteria are not met.

When a claimant has anatomical loss of one eye and is unable to wear a prosthesis, the evaluation assigned under DC 6063 may be increased by 10 percent.  38 C.F.R. § 4.75(e).  The record shows uniformly that the Veteran is able to wear a prosthesis and has done so throughout the period on appeal.  See, e.g., November 2009 VA examination report.  The Board concludes that a 10 percent increase to the rating under DC 6063 is not warranted under 38 C.F.R. § 4.75(e).

The Board notes that an April 2012 rating decision granted service connection for scar, residual of shell fragment wound, right eyebrow, rated 0 percent.  The Veteran has not appealed this rating, and it is not before the Board at this time.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 40 percent under Diagnostic Code 6063 is not warranted at any time during the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 40 percent for his eye disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Residuals of a shell fragment wound of the chest with contusion of the lung, Muscle group III

Historically, the Veteran incurred in service a fragment wound to the chest as a result of an enemy grenade explosion in the Republic of Vietnam in March 1967.  The wound of entry was a 1 centimeter in diameter in the mid-clavicle line over the 3rd left rib.  Service treatment records the date of the injury reveal that the fragment could be palpated subcutaneously in the right mid-axillary line over the 7th rib and X-rays revealed a probable contused lung.  A 2 centimeter incision was made over the fragment, and it was removed.  The surgical wound was irrigated and left open until it was surgically closed three days later.  The entry wound was debrided.  It was noted that there was exterior damage to the pectoral muscles and that the fragment did not puncture the chest cavity.  Given this history, the injury was not a through-and-through injury.  Service treatment records note that there was no associated bone, nerve, vascular, or tendon injuries.

The initial rating of the injury was rated 20 percent disabling as a moderate injury of Muscle Group II.  A June 2003 rating decision granted an increased rating, to 30 percent, under the diagnostic code for Muscle Group III based upon the medical findings of the August 2012 VA examiner.  The rating decision found that a 20 percent rating was warranted for a moderate disability of Muscle Group III but that the evaluation should be increased by one level to 30 percent with the application of 38 C.F.R. § 4.55(e).  That regulation provides that for compensable muscle group injuries which are in the same anatomical region (here, Muscle Group III on the left and the right) but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e). 

Diagnostic Code 5303, Muscle Group III, applies to the intrinsic muscles of the shoulder girdle, responsible for elevation and abduction of the arm to the level of the shoulder, and forward and backward swing of the arm.  Injuries to Muscle Group III warrant a 20 percent rating for moderate injury; a 30 percent evaluation for moderately severe injury to the dominant arm or severe injury to the non-dominant arm; and a 40 percent evaluation for severe injuries to the dominant arm.

38 C.F.R. § 4.56 offers further explanation for evaluating muscle disabilities.  A moderate injury applies to a through-and-through or deep penetrating wound of a short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Service treatment records show in-service treatment and there is a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use.  Objective findings include small or linear entrance and (if present) exit scars indicating short track of missile through muscle tissue.  There may be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

A moderately severe disability would include a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Service department records or other evidence would show hospitalization for a prolonged period for treatment of the wound.  Objective findings would show entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side would demonstrate positive evidence of impairment.

A severe disability would include a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  Service department records or other evidence would show hospitalization for a prolonged period for treatment of the wound.  Objective findings would show ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Other signs of severe muscle disability could include X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.

On July 2009 treatment, the Veteran reported two episodes of shortness of breath occurring the previous month.  He reported rare and intermittent episodes of shortness of breath which could be attributed to panic attacks or PTSD, yet the episodes the previous month involved waking during the night and gasping for breath; he was given oxygen but was not taken to the hospital.  On physical examination, his lungs were clear.  His pulse ox was 97 percent (normal), and there was no anemia.  The assessment was shortness of breath times two, rule-out sleep apnea, rule-out coronary artery disease.  [An August 2009 sleep study showed mild to moderate sleep apnea.]

On November 2009 VA examination, the Veteran's current symptom was pain.  He denied any decreased coordination, increased fatigability, weakness, uncertainty of movement, flare-ups of muscle injury residuals, or other symptoms.  On physical examination, a muscle was noted to have been injured, destroyed, or traversed.  There was no intermuscular scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no scars or residuals of nerve, tendon, or bone damage.  There was no muscle herniation or loss of deep fascia or muscle substance.  There was no motion limitation of any joint by muscle disease or injury.  The chest wound scar was linear across the midchest, 19 centimeters by 6 centimeters, hypopigmented, and depressed.  The exit wound scar was 3 centimeters by 4 centimeters, linear on the right side at the midaxillary line, and hypopigmented.  X-ray results of the chest showed no acute cardiopulmonary process.  The examiner opined that the Veteran's muscle injury did not cause any effects to the Veteran's usual daily activities; there was no general occupational effect as the Veteran was not employed.

The Board notes that an April 2012 rating decision granted service connection for linear scars, entrance and exit missile wounds, left-middle and right side of chest (anterior aspect of trunk), rated 0 percent.  The Veteran has not appealed this rating, and it is not before the Board at this time.

On August 2012 VA muscle injuries examination, the Veteran was noted to have sustained a penetrating wound to the chest during military service.  The examiner determined that the injury was to Muscle Group III on both the right and the left sides.  His symptoms attributable to the muscle injury to the pectoralis major on both sides included occasional bilateral loss of power, occasional bilateral weakness, and occasional bilateral fatigue-pain.  All muscle strength testing was normal, and no muscle atrophy was noted.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner opined that the Veteran's muscle injury does not impact his ability to work.

Additional VA treatment records show symptomatology largely similar to that shown on the VA examinations and treatment records described above.

The preponderance of the evidence is against finding a moderately severe injury due to residuals of the grenade fragment wound to the chest with respect to either Muscle Group III (right or left) such that a higher, severe, disability rating would be warranted with the application of 4.55(e).  

As noted above, the service treatment records show that the injury was not a through-and-through injury, as the fragment was removed surgically.  Further, the evidence does not show that the injury resulted in a deep penetrating wound by small high velocity missile or large low-velocity missile.  The service treatment records clearly show that the chest cavity was not penetrated.  Although the Veteran was treated with debridement of the entry wound and closure of the surgical site was delayed for several days, the record is devoid of evidence of prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service treatment records show that the Veteran was well enough to be transferred to another medical facility within a week of the initial injury.  Service department records or other evidence do not show hospitalization for a prolonged period for treatment of the wound.  While objective findings show the track of the missile through one or more muscle groups (Muscle Group III on each side), there is no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles; and tests of strength and endurance do not demonstrate positive evidence of impairment.

In addition, the criteria for an even higher, severe, disability rating are not met with respect to Muscle Group III on either side.  Recent examination and treatment records show do not show ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of any scar to the scapula or vertebrae, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile including the trapezius and serratus in wounds of the shoulder girdle, or induration or atrophy of an entire muscle following simple piercing by a projectile.  Indeed, on VA examination all muscle strength testing was normal and no muscle atrophy was noted.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 30 percent under Diagnostic Code 5303 (and the application of 38 C.F.R. § 4.55(e)) is not warranted at any time during the appeal period for the Veteran's residuals of shell fragment wound of the chest with contusion of the lung, Muscle Group III, left and right.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Extraschedular Consideration

The Board has considered whether these matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms and impairment resulting from the Veteran's eye disability and residuals of shell fragment wound to the chest fall squarely within the criteria for the 40 percent and 30 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of either disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for the claims on appeal.   

Finally, the Veteran is retired, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 40 percent for enucleation of the right eye is denied.

A rating in excess of 30 percent for residuals of a shell fragment wound to the chest is denied.


REMAND

Regarding the Veteran's PTSD, the claims file includes some evidence that this disability has worsened since the most recent (November 2009) VA examination.  Whereas on November 2009 VA psychiatric examination the examiner opined that the Veteran's chronic PTSD symptoms were mild to moderate in severity and a GAF score of 61 was assigned, subsequent treatment records from 2010 included decreased GAF scores of 50, reflecting worsening symptoms.  

Regarding residuals of a shrapnel injury to the left buttock with left hip arthritis, the claims file also contains evidence of worsening of this disability since the most recent (November 2009) VA examination.  On April 2013 treatment, the Veteran reported increasing left hip pain and instability.  X-ray results showed moderately advanced osteoarthritis of the left hip.  It was noted that arthroplasty was suggested in 2009 but he declined at that time.  The Veteran was now interested in pursuing surgery; he was to seek an orthopedic consult regarding possible hip replacement.  

Regarding bilateral hearing loss, the most recent (November 2009) VA audiological examination is nearly five years old and therefore not recent enough for rating purposes.  There is no other evidence of record indicating the current severity of the Veteran's bilateral hearing loss since the 2009 examination.

While new examinations for these three disabilities are not required simply because of the time which has passed since the last examinations (nearly five years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current symptoms of PTSD, residuals of a shrapnel injury to the left buttock with left hip arthritis, and bilateral hearing loss.  To fully assist the Veteran, more current examinations are appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of any (and all) updated pertinent VA treatment records.  

2.  Arrange for appropriate examinations of the Veteran to ascertain the current severity of his service-connected PTSD, residuals of a shrapnel injury to the left buttock with left hip arthritis, and bilateral hearing loss.  The Veteran's claims file must be furnished to the examiners for review in connection with the examinations.  

Examination findings pertinent to each disability should be reported to allow for application of all potential VA rating criteria for the disability.  Regarding the injury to the left buttock and hip, range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

Please provide a detailed rationale for all opinions stated. 

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


